Exhibit 10.38
 
CORMEDIX INC.
2,960,000 Units
Each Unit Consisting
of
One Share of Common Stock
and
0.35 of a Warrant, Each to Purchase One Share of Common Stock




PLACEMENT AGENT AGREEMENT
March 4, 2014
 
Roth Capital Partners, LLC
 
888 San Clemente Drive
 
Newport Beach, CA 92660
 
Dear Sirs:
 
1. INTRODUCTION.  CorMedix Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to the purchasers, pursuant to the terms and
conditions of this Placement Agent Agreement (this “Agreement”) and the
Subscription Agreements in the form of Exhibit A attached hereto (the
“Subscription Agreements”) entered into with the purchasers identified therein
(each a “Purchaser” and collectively, the “Purchasers”), up to an aggregate of
(i) 2,960,000 shares (the “Shares”) of common stock, $0.001 par value per share
(the “Common Stock”) of the Company and (ii) warrants (the “Warrants”) to
purchase an aggegate of up to 1,036,000 shares of Common Stock (the “Warrant
Shares”).  The form of the Warrant is attached hereto as Exhibit B.   The Shares
and Warrants shall be sold together as units (the “Units”), each Unit consisting
of one Share and 0.35 of one Warrant, each to purchase one share of Common
Stock.  The Units will not be separately issued or certificated and the Shares
and the Warrants shall be immediately separable and transferable upon
issuance.  The Shares, the Warrants and the Warrant Shares are collectively
referred to herein as the “Securities.” The Company hereby confirms its
agreement with Roth Capital Partners, LLC (the “Placement Agent”) to act as
Placement Agent in accordance with the terms and conditions hereof.
 
2. AGREEMENT TO ACT AS PLACEMENT AGENT; PLACEMENT OF SECURITIES.  On the basis
of the representations, warranties and agreements of the Company herein
contained, and subject to all the terms and conditions of this Agreement:
 
(a) The Company hereby authorizes the Placement Agent to act as its exclusive
agent to solicit offers for the purchase of all or part of the Units from the
Company in connection with the proposed offering of the Shares and the Warrants
(the “Offering”).  Until the Closing Date (as defined in Section 4 hereof) or
earlier upon termination of this Agreement pursuant to Section 9 the Company
shall not, without the prior written consent of the Placement Agent, solicit or
accept offers to purchase the Units otherwise than through the Placement Agent.
 
(b) The Company hereby acknowledges that the Placement Agent has agreed, as
agent of the Company, to use its reasonable efforts to solicit offers to
purchase the Units from the Company on the terms and subject to the conditions
set forth in the Prospectus (as defined below).  The Placement Agent shall use
reasonable efforts to assist the Company in obtaining performance by each
Purchaser whose offer to purchase Units has been solicited by the
Placement Agent and accepted by the Company, but the Placement Agent shall not,
except as otherwise provided in this Agreement, be obligated to disclose the
identity of any potential purchaser or have any liability to the Company in the
event any such purchase is not consummated for any reason.  Under no
circumstances will the Placement Agent be obligated to underwrite or purchase
any Units for its own account and, in soliciting purchases of the Units, the
Placement Agent shall act solely as the Company’s agent and not as principal.
 
(c) Subject to the provisions of this Section 2, offers for the purchase of the
Units may be solicited by the Placement Agent as agent for the Company at such
times and in such amounts as the Placement Agent deems advisable.  The Placement
Agent shall communicate to the Company, orally or in writing, each reasonable
offer to purchase Units received by it as agent of the Company.  The Company
shall have the sole right to accept offers to purchase Units and may reject any
such offer, in whole or in part.  The Placement Agent shall have the right, in
its discretion reasonably exercised, without notice to the Company, to reject
any offer to purchase Units received by it, in whole or in part, and any such
rejection shall not be deemed a breach of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
(d) The Units are being sold to the Purchasers at an aggregate initial public
offering price of $2.50 per Unit (the “Public Offering Price”).  The purchases
of Units by the Purchasers shall be evidenced by the execution of Subscription
Agreements by each of the Purchasers and the Company.
 
(e) As compensation for services rendered, on the Closing Date (as defined in
Section 4 hereof), the Company shall pay to the Placement Agent by wire transfer
of immediately available funds to an account or accounts designated by the
Placement Agent, an aggregate amount equal to seven percent (7.0%) of the gross
proceeds received by the Company (the “Placement Fee”) from the sale of the
Units on such Closing Date. The Placement Agent may retain other brokers or
dealers to act as sub-agents on its behalf in connection with the Offering, the
fees of which shall be paid out of the Placement Fee.
 
(f) No Units which the Company has agreed to sell pursuant to this Agreement and
the Subscription Agreements shall be deemed to have been purchased and paid for,
or sold by the Company, until such the Shares and Warrants comprising such Units
shall have been delivered to the Purchaser thereof against payment by such
Purchaser.  If the Company shall default in its obligations to deliver the
Shares and Warrants comprising the Units to a Purchaser whose offer it has
accepted, the Company shall indemnify and hold the Placement Agent harmless
against any loss, claim, damage or expense arising from or as a result of such
default by the Company in accordance with the procedures set forth in
Section 8(c) herein.
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company represents and
warrants to, and agrees with, the Placement Agent and the Purchasers that:
 
(a) The Company has prepared and filed in conformity with the requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and published
rules and regulations thereunder (the “Rules and Regulations”) adopted by the
Securities and Exchange Commission (the “Commission”), a “shelf”
Registration Statement (as hereinafter defined) on Form S-3 (File No.
333-185737), which became effective on January 10, 2013 (the “Effective Date”),
including a base prospectus relating to the securities registered pursuant to
such Registration Statement (the “Base Prospectus”), and such amendments and
supplements thereto as may have been required to the date of this
Agreement.  The term “Registration Statement” as used in this Agreement means
such registration statement (including all exhibits, financial schedules and all
documents and information deemed to be a part of the Registration Statement
pursuant to Rule 430A under the Rules and Regulations), as amended and/or
supplemented to the date of this Agreement, including the Base Prospectus.  The
Registration Statement is effective under the Securities Act and no stop order
preventing or suspending the effectiveness of the Registration Statement or
suspending or preventing the use of the Prospectus has been issued by the
Commission and no proceedings for that purpose have been instituted or, to the
knowledge of the Company, are threatened by the Commission.  The Company, if
required by the Rules and Regulations of the Commission, will file the
Prospectus (as defined below), with the Commission pursuant to Rule 424(b) under
the Rules and Regulations.  The term “Prospectus,” as used in this Agreement
means the Prospectus, in the form in which it is to be filed with the Commission
pursuant to Rule 424(b) under the Rules and Regulations, or, if the Prospectus
is not to be filed with the Commission pursuant to Rule 424(b), the Prospectus
in the form included as part of the Registration Statement as of the Effective
Date, except that if any revised prospectus or prospectus supplement shall be
provided to the Placement Agent by the Company for use in connection with the
offering and sale of the Shares and the Warrants which differs from the
Prospectus (whether or not such revised prospectus or prospectus supplement is
required to be filed by the Company pursuant to Rule 424(b) under the Rules and
Regulations), the term “Prospectus” shall refer to such revised prospectus or
prospectus supplement, as the case may be, from and after the time it is first
provided to the Placement Agent for such use.  Any preliminary prospectus or
prospectus subject to completion included in the Registration Statement or filed
with the Commission pursuant to Rule 424 under the Rules and Regulations is
hereafter called a “Preliminary Prospectus.”  Any reference herein to the
Registration Statement, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include the documents incorporated by reference therein
pursuant to Item 12 of Form S-3 which were filed under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), on or before the last to occur of
the Effective Date, the date of the Preliminary Prospectus, or the date of the
Prospectus, and any reference herein to the terms “amend,” “amendment,” or
“supplement” with respect to the Registration Statement, any Preliminary
Prospectus or the Prospectus shall be deemed to refer to and include (i) the
filing of any document under the Exchange Act after the Effective Date, the date
of such Preliminary Prospectus or the date of the Prospectus, as the case may
be, which is incorporated by reference and (ii) any such document so filed.  If
the Company has filed an abbreviated registration statement to register
additional securities pursuant to Rule 462(b) under the Rules and Regulations
(the “462(b) Registration Statement”), then any reference herein to the
Registration Statement shall also be deemed to include such 462(b) Registration
Statement.
 
(b) As of the Applicable Time (as defined below) and as of the Closing Date,
neither (i) any General Use Free Writing Prospectus (as defined below) issued at
or prior to the Applicable Time, and the Pricing Prospectus (as defined below)
and the information included on Schedule A hereto, all considered together
(collectively, the “General Disclosure Package”), (ii) any individual Limited
Use Free Writing Prospectus (as defined below), nor (iii) the bona fide
electronic road show (as defined in Rule 433(h)(5) under the Rules and
Regulations), if any, that has been made available without restriction to any
person, when considered together with the General Disclosure Package, included
or will include, any untrue statement of a material fact or omitted or as of the
Closing Date will omit, to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representations or warranties as to information contained in or omitted from any
Issuer Free Writing Prospectus, in reliance upon, and in conformity with,
written information furnished to the Company by the Placement Agent specifically
for inclusion therein, which information the parties hereto agree is limited to
the Placement Agent’s Information (as defined in Section 17).  As used in this
paragraph (b) and elsewhere in this Agreement:
 
“Applicable Time” means 5:00 P.M., New York time, on the date of this Agreement.
 
“General Use Free Writing Prospectus” means any Issuer Free Writing Prospectus
that is identified on Schedule A to this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 under the Rules and Regulations relating to the Securities
in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g) under the Rules and Regulations.
 
“Limited Use Free Writing Prospectuses” means any Issuer Free Writing Prospectus
that is not a General Use Free Writing Prospectus.
 
“Pricing Prospectus” means the Preliminary Prospectus, if any, and the Base
Prospectus, each as amended and supplemented immediately prior to the Applicable
Time, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof.
 
(c) No order preventing or suspending the use of the Base Prospectus, any
Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus
relating to the Offering has been issued by the Commission, and no proceeding
for that purpose or pursuant to Section 8A of the Securities Act has been
instituted or threatened by the Commission, and each Preliminary Prospectus (if
any), at the time of filing thereof, conformed in all material respects to the
requirements of the Securities Act and the Rules and Regulations, and did not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that the Company makes no representations or warranties as to
information contained in or omitted from any Preliminary Prospectus, in reliance
upon, and in conformity with, written information furnished to the Company by
the Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agent’s Information (as defined
in Section 17).
 
(d) At the time the Registration Statement became or becomes effective, at the
date of this Agreement and at the Closing Date, the Registration Statement
conformed and will conform in all material respects to the requirements of the
Securities Act and the Rules and Regulations and did not and will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading; the Prospectus, at the time the Prospectus was issued and at
the Closing Date, conformed and will conform in all material respects to the
requirements of the Securities Act and the Rules and Regulations and did not and
will not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that the foregoing representations and warranties in this paragraph (d) shall
not apply to information contained in or omitted from the Registration Statement
or the Prospectus in reliance upon, and in conformity with, written information
furnished to the Company by the Placement Agent specifically for inclusion
therein, which information the parties hereto agree is limited to the Placement
Agent’s Information (as defined in Section 17).
 
(e) Each Issuer Free Writing Prospectus, if any, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Shares and the Warrants or until any earlier date that the Company notified or
notifies the Placement Agent as described in Section 5(e), did not, does not and
will not include any information that conflicted, conflicts or will conflict
with the information contained in the Registration Statement, Pricing Prospectus
or the Prospectus, including any document incorporated by reference therein
and any prospectus supplement deemed to be a part thereof that has not been
superseded or modified, or includes an untrue statement of a material fact or
omitted or would omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances prevailing at the subsequent time, not misleading.  The foregoing
sentence does not apply to statements in or omissions from any Issuer Free
Writing Prospectus in reliance upon, and in conformity with, written information
furnished to the Company by the Placement Agent specifically for inclusion
therein, which information the parties hereto agree is limited to the Placement
Agent’s Information (as defined in Section 17).
 
(f) The documents incorporated by reference in the Prospectus, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission
thereunder and none of such documents contained any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Prospectus, when such
documents become effective or are filed with the Commission, as the case may be,
will conform in all material respects to the requirements of the Securities Act
or the Exchange Act, as applicable, and the rules and regulations of
the Commission thereunder and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
(g) The Company has not, directly or indirectly, distributed and will not
distribute any offering material in connection with the Offering other than any
Pricing Prospectus, the Prospectus and other materials, if any, permitted under
the Securities Act and consistent with Section 5(b) below. The Company is not an
“ineligible issuer” in connection with the offering pursuant to Rules 164, 405
and 433 under the Securities Act. The Company will file with the Commission all
Issuer Free Writing Prospectuses (other than a “road show,” as defined in Rule
433(d)(8) under the Rules and Regulations), if any, in the time and manner
required under Rules 163(b)(2) and 433(d) under the Rules and Regulations.
 
 
3

--------------------------------------------------------------------------------

 
(h) The Company and each Subsidiary (as defined below) has been duly organized
and is validly existing as a corporation in good standing (or the foreign
equivalent thereof) under the laws of each of their respective jurisdictions of
organization.  The Company and each Subsidiary is duly qualified to do business
and is in good standing as a foreign corporation in each jurisdiction in which
its ownership or lease of property or the conduct of its business requires such
qualification and has all power and authority necessary to own or hold its
properties and to conduct the business in which it is engaged, except where the
failure to so qualify, be in good standing or have such power or authority (i)
would not have, singularly or in the aggregate, a material adverse effect on
the condition (financial or otherwise), results of operations, assets,
properties or business or prospects of the Company or any Subsidiary, taken as a
whole, or (ii) impair in any material respect the ability of the Company to
perform its obligations under this Agreement or to consummate any transactions
contemplated by the Agreement, the Registration Statement, the General
Disclosure Package or the Prospectus (any such effect as described in clauses
(i) or (ii), a “Material Adverse Effect”).  The Company owns or controls,
directly or indirectly, only the following corporations, partnerships, limited
liability partnerships, limited liability companies, associations or other
entities: CorMedix Europe GmbH (each, a “Subsidiary” and, collectively, the
“Subsidiaries”).
 
(i) The Company has the full right, power and authority to enter into this
Agreement, the Warrants and each of the Subscription Agreements and to perform
and to discharge its obligations hereunder and thereunder; and each of this
Agreement, the Warrants and each of the Subscription Agreements have been duly
authorized, executed and delivered by the Company, and constitutes a valid and
binding obligation of the Company enforceable in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
 
(j) The shares of Common Stock and Warrants to be issued and sold by the Company
to the Purchasers hereunder and under the Subscription Agreements and the
Warrant Shares have been duly authorized and the Common Stock, when issued and
delivered against payment therefor as provided herein and in the Subscription
Agreements and the Warrant Shares, when issued and delivered against payment
therefore as provided in the Warrants, will be validly issued, fully paid and
non-assessable and free of any preemptive or similar rights and will conform to
the description thereof contained in the General Disclosure Package and the
Prospectus.
 
(k) The Company has an authorized capitalization as set forth in the
Registration Statement, the General Disclosure Package and the Prospectus, and
all of the issued shares of capital stock of the Company have been duly
authorized and validly issued, are fully paid and non-assessable, have been
issued in all material respects in compliance with United States federal and
state securities laws, and conform to the description thereof contained in the
Registration Statement, the General Disclosure Package and the Prospectus.  As
of March 1, 2014, there were 18,934,165 shares of Common Stock issued and
outstanding and 917,160 shares of Preferred Stock, par value $0.001 of the
Company, issued and outstanding, consisting of: 454,546 shares of the Company’s
Series B Convertible Preferred Stock issued and outstanding, consisting of
150,0000 shares of the Company’s Series C-2 Convertible Preferred Stock, 200,000
shares of the Company’s Series C-3 Convertible Preferred Stock, 57,400 shares of
the Company’s Series D Convertible Preferred Stock and 55,214 shares of the
Company’s Series E Convertible Preferred Stock.  In addition, as of March 1,
2014, 10,615,025 shares of Common Stock were issuable upon the exercise of all
options, warrants and convertible securities outstanding as of such date.  Since
such date, the Company has not issued any securities, other than Common Stock of
the Company issued pursuant to the exercise of previously outstanding warrants,
the conversion of previously outstanding preferred stock, the exercise of stock
options previously outstanding under the Company’s stock option plans or the
issuance of restricted Common Stock pursuant to employee incentive plans.  All
of the Company’s options, warrants and other rights to purchase or exchange any
securities for shares of the Company’s capital stock have been duly authorized
and validly issued and were issued in all material respects in compliance with
United States federal and state securities laws.  None of the outstanding shares
of Common Stock was issued in violation of any preemptive rights, rights of
first refusal or other similar rights to subscribe for or purchase securities of
the Company.  There are no authorized or outstanding shares of capital stock,
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or any Subsidiary other than
those described above or accurately described in the Registration Statement, the
General Disclosure Package and the Prospectus.  The description of the Company’s
stock option, stock bonus and other stock plans or arrangements, and the options
or other rights granted thereunder, as described in the Registration Statement,
the General Disclosure Package and the Prospectus, accurately and fairly present
the information required to be shown with respect to such plans, arrangements,
options and rights.
 
(l) All the outstanding shares of capital stock of each Subsidiary have been
duly authorized and validly issued, are fully paid and non-assessable and,
except to the extent set forth in the Registration Statement, the General
Disclosure Package and the Prospectus, are owned by the Company directly or
indirectly through one or more wholly-owned Subsidiaries, free and clear of any
claim, lien, encumbrance, security interest, restriction upon voting or transfer
or any other claim of any third party.
 
(m) The execution, delivery and performance of this Agreement, the Subscription
Agreements and the Warrants by the Company, the issue and sale of the Securities
by the Company and the consummation of the transactions contemplated hereby and
thereby will not (with or without notice or lapse of time or both): (i) conflict
with or result in a breach or violation of any of the terms or provisions of,
constitute a default or Debt Repayment Triggering Event (as defined below)
under, give rise to any right of termination or other right or the cancellation
or acceleration of any right or obligation or loss of a benefit under, or give
rise to the creation or imposition of any lien, encumbrance, security interest,
claim or charge upon any property or assets of the Company or any
Subsidiary pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any Subsidiary is a
party or by which the Company or any Subsidiary is bound or to which any of the
property or assets of the Company or any Subsidiary is subject (each, a
“Contract” and, collectively, the “Contracts”); (ii) result in any violation of
the provisions of the charter or by-laws (or analogous governing instruments, as
applicable) of the Company or any Subsidiary; or, (iii) to the Company’s
knowledge, result in the violation of any law, statute, rule, regulation,
judgment, order or decree of any court or governmental agency or body, domestic
or foreign, having jurisdiction over the Company or any Subsidiary or any of
their properties or assets, except with respect to clauses (i) and (iii), any
breaches, violations or defaults which, singularly or in the aggregate, would
not have a Material Adverse Effect.  A “Debt Repayment Triggering Event” means
any event or condition that gives, or with the giving of notice or lapse of time
would give the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or any Subsidiary.
 
 
4

--------------------------------------------------------------------------------

 
(n) Except for the registration of the securities offered in the Offering under
the Securities Act and such consents, approvals, authorizations, registrations
or qualifications as may be required under the Exchange Act and applicable state
or foreign securities laws and the Financial Industry Regulatory Authority
(“FINRA”) in connection with the offering and sale of the Securities
by the Company, no consent, approval, authorization or order of, or filing,
qualification or registration with, any court or governmental agency or body,
foreign or domestic, which has not been made, obtained or taken and is not in
full force and effect, is required for the execution, delivery and performance
of this Agreement, the Subscription Agreements and the Warrants by the Company,
the offer or sale of the Securities or the consummation of the transactions
contemplated hereby or thereby.
 
(o) CohnReznick LLP, who have certified certain financial statements and related
schedules included or incorporated by reference in the Registration Statement,
the General Disclosure Package and the Prospectus, is an independent registered
public accounting firm as required by the Securities Act and the Rules and
Regulations and the Public Company Accounting Oversight Board (United States)
(the “PCAOB”).  Except as pre-approved in accordance with the requirements set
forth in Section 10A of the Exchange Act, CohnReznick LLP has not been engaged
by the Company to perform any “prohibited activities” (as defined in Section 10A
of the Exchange Act).
 
(p) The financial statements, together with the related notes and schedules,
included or incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus fairly present in all material respects
the financial position and the results of operations and changes in financial
position of the Company and its Subsidiaries and other consolidated entities at
the respective dates or for the respective periods therein specified.  Such
statements and related notes and schedules have been prepared in accordance with
the generally accepted accounting principles in the United States (“GAAP”)
applied on a consistent basis throughout the periods involved except as may be
set forth in the related notes included or incorporated by reference in the
General Disclosure Package.  The financial statements, together with the related
notes and schedules, included or incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus comply in all
material respects with the Securities Act, the Exchange Act, and the Rules and
Regulations and the rules and regulations under the Exchange Act.  No other
financial statements or supporting schedules or exhibits are required by the
Securities Act or the Rules and Regulations to be described, or included or
incorporated by reference in the Registration Statement, the General Disclosure
Package or the Prospectus.  There is no pro forma or as adjusted financial
information which is required to be included in the Registration Statement, the
General Disclosure Package, or the Prospectus or a document incorporated by
reference therein in accordance with the Securities Act and the Rules and
Regulations which has not been included or incorporated as so required.  The pro
forma and pro forma as adjusted financial information and the related notes
included or incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus have been properly compiled and prepared
in accordance with the applicable requirements of the Securities Act and the
Rules and Regulations and present fairly the information shown therein, and the
assumptions used in the preparation thereof are reasonable and the adjustments
used therein are appropriate to give effect to the transactions and
circumstances referred to therein.
 
(q) Neither the Company nor any Subsidiary has sustained, since the date of the
latest audited financial statements included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus, any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree, otherwise than as set forth or
contemplated in the Registration Statement, the General Disclosure Package and
the Prospectus; and, since such date, there has not been any change in the
capital stock or long-term debt of the Company or any Subsidiary or any material
adverse changes, or any development involving a prospective material adverse
change, in or affecting the business, assets, management, financial position,
prospects, stockholders’ equity or results of operations of the Company or any
Subsidiary, otherwise than as set forth or contemplated in the Registration
Statement, the General Disclosure Package and the Prospectus.
 
(r) Except as set forth in the Registration Statement, the General Disclosure
Package and the Prospectus, there is no legal or governmental action, suit,
claim or proceeding pending to which the Company or any Subsidiary is a party or
of which any property or assets of the Company or any Subsidiary is the subject
which is required to be described in the Registration Statement, the General
Disclosure Package or the Prospectus or a document incorporated by reference
therein and is not described therein, or which, singularly or in the aggregate,
if determined adversely to the Company or any Subsidiary could have a Material
Adverse Effect or prevent the consummation of the transactions contemplated
hereby; and to the best of the Company’s knowledge, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others.
 
(s) Neither the Company nor any Subsidiary is in (i) violation of its charter or
by-laws (or analogous governing instrument, as applicable), (ii) default in any
respect, and no event has occurred which, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement, lease or other agreement or instrument to which it is a party or
by which it is bound or to which any of its property or assets is subject or
(iii) to the Company’s knowledge, violation of any law, ordinance, governmental
rule, regulation or court order, decree or judgment to which it or its property
or assets is subject except, in the case of clauses (ii) and (iii) of this
paragraph(s), for any violations or defaults which, singularly or in the
aggregate, would not have a Material Adverse Effect.
 
(t) The Company and each Subsidiary possesses all licenses, certificates,
authorizations and permits issued by, and have made all declarations and filings
with, the appropriate local, state, federal or foreign regulatory agencies or
bodies which are necessary or desirable for the ownership of its properties or
the conduct of their respective businesses as described in the Registration
Statement, the General Disclosure Package and the Prospectus (collectively, the
“Governmental Permits”) except where any failures to possess or make the same,
singularly or in the aggregate, would not have a Material Adverse Effect.  The
Company and each Subsidiary is in compliance with all such Governmental Permits,
and all such Governmental Permits are valid and in full force and effect, except
where any non-compliance or the validity or failure to be in full force and
effect would not, singularly or in the aggregate, have a Material Adverse
Effect.  To the Company’s knowledge, all such Governmental Permits are free and
clear of any restriction or condition that are in addition to, or materially
different from those normally applicable to similar licenses, certificates,
authorizations and permits.  Neither the Company nor any Subsidiary has received
notification of any revocation or modification (or proceedings related thereto)
of any such Governmental Permit and, to the Company’s knowledge, there is no
reason to believe that any such Governmental Permit will not be renewed.
 
 
5

--------------------------------------------------------------------------------

 
(u) Neither the Company nor any Subsidiary is or, after giving effect to the
offering of the Securities and the application of the proceeds thereof as
described in the Registration Statement, the General Disclosure Package and the
Prospectus, will become an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder.
 
(v) Neither the Company nor any Subsidiary, nor to the Company’s knowledge, any
of the Company’s and any Subsidiary’s officers, directors or affiliates has
taken or will take, directly or indirectly, any action designed or intended to
stabilize or manipulate the price of any security of the Company, or
which caused or resulted in, or which might in the future reasonably be expected
to cause or result in, stabilization or manipulation of the price of any
security of the Company.
 
(w) Except as disclosed in the Registration Statement, the General Disclosure
Package and the Prospectus, to the best of the Company’s knowledge, the Company
and each Subsidiary owns or possesses the right to use all patents, trademarks,
trademark registrations, service marks, service mark registrations, trade names,
copyrights, licenses, inventions, software, databases, know-how, Internet domain
names, trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures, and other intellectual property
(collectively, “Intellectual Property”) necessary to carry on their respective
businesses as currently conducted, and as proposed to be conducted and described
in the Registration Statement, the General Disclosure Package and the
Prospectus, and the Company is not aware of any claim to the contrary or any
challenge by any other person to the rights of the Company or any Subsidiary
with respect to the foregoing except for those that could not have a Material
Adverse Effect.  The Intellectual Property licenses described in the
Registration Statement, the General Disclosure Package and the Prospectus are
valid, binding upon, and enforceable by or against the parties thereto in
accordance with their terms.  The Company and each Subsidiary has complied with,
and is not in breach nor has received any asserted or threatened claim of breach
of, any Intellectual Property license, and the Company has no knowledge of any
breach or anticipated breach by any other person to any Intellectual Property
license, except for any such breach or noncompliance that, individually or in
the aggregate, would not have a Material Adverse Effect.  To the best of the
Company’s knowledge, the Company’s and each Subsidiary’s business as now
conducted and as proposed to be conducted does not and will not infringe or
conflict with any valid patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses or other Intellectual Property or franchise
right of any person, except for any such acts that would not have a Material
Adverse Effect.  No claim has been made against the Company or any Subsidiary
alleging the infringement by the Company or any Subsidiary of any patent,
trademark, service mark, trade name, copyright, trade secret, license in or
other intellectual property right or franchise right of any person.  The Company
and each Subsidiary has taken all reasonable steps to protect, maintain and
safeguard its rights in all Intellectual Property, including the execution of
appropriate nondisclosure and confidentiality agreements.  The consummation of
the transactions contemplated by this Agreement will not result in the
loss or impairment of or payment of any additional amounts with respect to, nor
require the consent of any other person in respect of, each of the Company’s and
each Subsidiary’s right to own, use, or hold for use any of the Intellectual
Property as owned, used or held for use in the conduct of its business as
currently conducted.  The Company and each Subsidiary has at all times complied
in all material respects with all applicable laws relating to privacy, data
protection, and the collection and use of personal information collected, used,
or held for use by the Company or any Subsidiary in the conduct of the Company’s
or any Subsidiary’s business.  No claims have been asserted or threatened
against the Company or any Subsidiary alleging a violation of any person’s
privacy or personal information or data rights and the consummation of the
transactions contemplated hereby will not breach or otherwise cause any
violation of any law related to privacy, data protection, or the collection and
use of personal information collected, used, or held for use by the Company or
any Subsidiary in the conduct of the Company’s or any Subsidiary’s
business.  The Company and each Subsidiary takes reasonable measures to ensure
that such information is protected against unauthorized access, use,
modification, or other misuse.
 
(x) The Company and each Subsidiary has good and marketable title in fee simple
to, or have valid rights to lease or otherwise use, all items of real or
personal property which are material to the business of the Company and any
Subsidiary, free and clear of all liens, encumbrances, security interests,
claims and defects that do not, singularly or in the aggregate, materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company or any Subsidiary; and all
of the leases and subleases material to the business of the Company or any
Subsidiary, and under which the Company or any Subsidiary holds properties
described in the Registration Statement, the General Disclosure Package and the
Prospectus, are in full force and effect, and neither the Company nor any
Subsidiary has received any notice of any material claim of any sort that has
been asserted by anyone adverse to the rights of the Company or any Subsidiary
under any of the leases or subleases mentioned above, or affecting or
questioning the rights of the Company or any Subsidiary to the continued
possession of the leased or subleased premises under any such lease or sublease.
 
(y) No organized labor disturbance by the employees of the Company or any
Subsidiary exists or, to the best of the Company’s knowledge, is imminent, and
the Company has no actual knowledge of any existing or imminent labor
disturbance by the employees of any of its or any Subsidiary’s principal
suppliers, manufacturers, customers or contractors, that could reasonably be
expected, singularly or in the aggregate, to have a Material Adverse
Effect.  The Company is not aware that any key employee or significant group of
employees of the Company or any Subsidiary plans to terminate employment with
the Company or any Subsidiary.
 
(z) No “prohibited transaction” (as defined in Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”), or Section 4975 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”)) or
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA (other than events with respect
to which the thirty (30)-day notice requirement under Section 4043 of ERISA has
been waived) has occurred or could reasonably be expected to occur with respect
to any employee benefit plan of the Company or any Subsidiary which could,
singularly or in the aggregate, have a Material Adverse Effect.  Each employee
benefit plan of the Company or any Subsidiary is in compliance in all material
respects with applicable law, including ERISA and the Code.  The Company and
each Subsidiary has not incurred and could not reasonably be expected to incur
liability under Title IV of ERISA with respect to the termination of, or
withdrawal from, any pension plan (as defined in ERISA).  Each pension plan for
which the Company or any Subsidiary would have any liability that is intended to
be qualified under Section 401(a) of the Code is so qualified, and nothing has
occurred, whether by action or by failure to act, which could, singularly or in
the aggregate, cause the loss of such qualification to the extent such loss
would have a Material Adverse Effect.
 
 
6

--------------------------------------------------------------------------------

 
(aa) To the best of the Company’s knowledge, the Company and each Subsidiary is
in compliance with all foreign, federal, state and local rules, laws and
regulations relating to the use, treatment, storage and disposal of hazardous or
toxic substances or waste and protection of health and safety or the environment
which are applicable to its businesses (“Environmental Laws”), except where the
failure to comply would not, singularly or in the aggregate, have a Material
Adverse Effect.  There has been no storage, generation, transportation,
handling, treatment, disposal, discharge, emission, or other release of any kind
of toxic or other wastes or other hazardous substances regulated by
Environmental Laws (“Hazardous Substances”) by or caused by the Company or any
Subsidiary (or, to the Company’s knowledge and without independent
investigation, any other entity for whose acts or omissions the Company or any
Subsidiary is or may otherwise be liable) upon any of the property now or
previously owned or leased by the Company or any Subsidiary, or upon any other
property, in violation of any law, statute, ordinance, rule, regulation, order,
judgment, decree or permit or which would, under any law, statute, ordinance,
rule (including rule of common law), regulation, order, judgment, decree or
permit, give rise to any liability, except for any violation or liability which
would not have, singularly or in the aggregate with all such violations and
liabilities, a Material Adverse Effect; to the Company’s actual knowledge and
without independent investigation, there has been no disposal, discharge,
emission or other release onto property now leased by the Company or any
Subsidiary or into the environment surrounding such property of any Hazardous
Substance, except for any such disposal, discharge, emission, or other release
in violation of Environmental Laws which would not have, singularly or in the
aggregate with all such discharges and other releases, a Material Adverse
Effect.
 
(bb) The Company and each Subsidiary (i) has timely filed (or filed an extension
to file) all necessary federal, state, local and foreign tax returns, and all
such filed returns were true, complete and correct, (ii) has paid all federal,
state, local and foreign taxes, assessments, governmental or other charges due
and payable for which it is liable, including, without limitation, all sales and
use taxes and all taxes which the Company or any Subsidiary is obligated to
withhold from amounts owing to employees, creditors and third parties, and
(iii) does not have any tax deficiency or claims outstanding or assessed or, to
the best of its knowledge, proposed against any of them, except those, in each
of the cases described in clauses (i), (ii) and (iii) of this paragraph (bb),
that would not, singularly or in the aggregate, have a Material Adverse
Effect.  The Company and each Subsidiary has not engaged in any transaction
which is a corporate tax shelter or which could be characterized as such by the
Internal Revenue Service or any other taxing authority.  The accruals and
reserves on the books and records of the Company in respect of tax liabilities
for any taxable period not yet finally determined are adequate to meet any
assessments and related liabilities for any such period, and since December 31,
2010, the Company and each Subsidiary has not incurred any liability for taxes
other than in the ordinary course.
 
(cc) The Company and each Subsidiary carries, or is covered by, insurance
provided by recognized, financially sound and reputable institutions with
policies in such amounts and covering such risks as is adequate for the conduct
of their respective businesses and the value of its properties and as is
customary for companies engaged in similar businesses in similar
industries.  The Company has no reason to believe that it or any Subsidiary will
not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct their respective businesses as now
conducted and at a cost that would not result in a Material Adverse
Effect.  Neither the Company nor any Subsidiary has been denied any insurance
coverage that it has sought or for which it has applied.
 
(dd) The Company and each Subsidiary maintains a system of internal accounting
and other controls sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  Except as described in the Registration Statement, the General
Disclosure Package and the Prospectus, since the end of the Company’s most
recent audited fiscal year, there as been (A) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (B) no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.
 
(ee) The minute books of the Company and each Subsidiary have been made
available to the Placement Agent and counsel for the Placement Agent, and such
books (i) contain a complete summary in all material respects of all meetings
and actions of the board of directors (including each board committee) and
stockholders of the Company and each Subsidiary (or analogous governing bodies
and interest holders, as applicable), since January 1, 2008 through the date of
the latest meeting and action, and (ii) accurately, in all material respects,
reflect all transactions referred to in such minutes.
 
(ff) There is no franchise, lease, contract, agreement or document required by
the Securities Act or by the Rules and Regulations to be described in the
Registration Statement, the General Disclosure Package and the Prospectus or a
document incorporated by reference therein or to be filed as an exhibit to the
Registration Statement or a document incorporated by reference therein which is
not described or filed therein as required; and all descriptions of any such
franchises, leases, contracts, agreements or documents contained in the
Registration Statement, the General Disclosure Package and the Prospectus or in
a document incorporated by reference therein are accurate and complete
descriptions of such documents in all material respects.  Other than as
described in the Registration Statement, the General Disclosure Package and the
Prospectus, no such franchise, lease, contract or agreement has been suspended
or terminated for convenience or default by the Company or any Subsidiary or any
of the other parties thereto, and neither the Company nor any Subsidiary has
received notice nor does the Company have any other knowledge of any such
pending or threatened suspension or termination, except for such pending or
threatened suspensions or terminations that would not reasonably be expected to,
singularly or in the aggregate, have a Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------

 
(gg) No relationship, direct or indirect, exists between or among the Company
and any Subsidiary on the one hand, and the directors, officers, stockholders
(or analogous interest holders), customers or suppliers of the Company or any
Subsidiary or any of their affiliates on the other hand, which is required to be
described in the Registration Statement, the General Disclosure Package and the
Prospectus or a document incorporated by reference therein and which is not so
described.
 
(hh) No person or entity has the right to require registration of shares of
Common Stock or other securities of the Company or any Subsidiary because of the
filing or effectiveness of the Registration Statement or otherwise, except for
persons and entities who have expressly waived such right in writing or who have
been given timely and proper written notice and have failed to exercise such
right within the time or times required under the terms and conditions of such
right.  Except as described in the Registration Statement, the General
Disclosure Package and the Prospectus, there are no persons with registration
rights or similar rights to have any securities registered by the Company or any
Subsidiary under the Securities Act.
 
(ii) Neither the Company nor any Subsidiary owns any “margin securities” as that
term is defined in Regulation U of the Board of Governors of the Federal Reserve
System (the “Federal Reserve Board”), and none of the proceeds of the sale of
the Securities will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin security, for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the Securities
to be considered a “purpose credit” within the meanings of Regulation T, U or X
of the Federal Reserve Board.
 
(jj) Except for this Agreement, neither the Company nor any Subsidiary is a
party to any contract, agreement or understanding with any person that would
give rise to a valid claim against the Company or the Placement Agent for a
brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Shares and the Warrants or any transaction contemplated
by this Agreement, the Registration Statement, the General Disclosure Package or
the Prospectus.
 
(kk) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in either the
Registration Statement, the General Disclosure Package or the Prospectus has
been made or reaffirmed without a reasonable basis or has been disclosed other
than in good faith.
 
(ll) The Company is subject to and in compliance in all material respects with
the reporting requirements of Section 13 or Section 15(d) of the Exchange
Act.  The Common Stock is registered pursuant to Section 12(b) of the Exchange
Act and is listed on the NYSE MKT, and the Company has taken no action designed
to, or reasonably likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or delisting the Common Stock from the
NYSE MKT, nor has the Company received any notification that the Commission, the
NYSE MKT or FINRA is contemplating terminating such registration or
listing.  The Company has obtained or will have obtained, or has made or will
have made, as applicable, all necessary consents, approvals, authorizations or
orders of, or filing, notification or registration with, the NYSE MKT is
required for the listing and trading of the Shares and the Warrant Shares on the
NYSE MKT.
 
(mm) The Company is in material compliance with all applicable provisions of the
Sarbanes-Oxley Act of 2002 and all rules and regulations promulgated thereunder
or implementing the provisions thereof (the “Sarbanes-Oxley Act”).
 
(nn) The Company is in material compliance with all applicable corporate
governance requirements set forth in the NYSE MKT Company Guide.
 
(oo) Neither the Company nor any Subsidiary, nor, to the best of the Company’s
knowledge, any employee or agent of the Company or any Subsidiary, has made any
contribution or other payment to any official of, or candidate for, any federal,
state, local or foreign office in violation of any law (including the Foreign
Corrupt Practices Act of 1977, as amended) or of the character required to be
disclosed in the Registration Statement, the General Disclosure Package or the
Prospectus or a document incorporated by reference therein.
 
(pp) There are no transactions, arrangements or other relationships between
and/or among the Company or any Subsidiary, any of their affiliates (as such
term is defined in Rule 405 of the Securities Act) and any unconsolidated
entity, including, but not limited to, any structured finance, special purpose
or limited purpose entity that could reasonably be expected to materially affect
the Company’s or any Subsidiary’s liquidity or the availability of or
requirements for their capital resources required to be described in the
Registration Statement, the General Disclosure Package and the Prospectus or a
document incorporated by reference therein which have not been described as
required.
 
(qq) There are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of their respective family members, except as
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus.
 
(rr) The statistical and market related data included in the Registration
Statement, the General Disclosure Package and the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate, and
such data agree with the sources from which they are derived.
 
(ss) The operations of the Company and each Subsidiary are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, applicable money laundering statutes and applicable rules
and regulations thereunder (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any Subsidiary with
respect to the Money Laundering Laws is pending, or to the best knowledge of the
Company, threatened.
 
 
8

--------------------------------------------------------------------------------

 
(tt) Neither the Company nor any Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any Subsidiary is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S.
sanctions administered by OFAC.
 
(uu) Neither the Company, nor any Subsidiary, nor any of their affiliates
(within the meaning of FINRA Rule 5121(b)(1)(a)) directly or indirectly
controls, is controlled by, or is under common control with, or is an associated
person (within the meaning of Article I, Section l(ee) of the By-laws of FINRA)
of, any member firm of FINRA.
 
(vv) No approval of the stockholders of the Company under the rules and
regulations of the NYSE MKT (including NYSE MKT Company Guide Section 713) is
required for the Company to issue and sell  the Securities.
 
(ww) All preclinical and clinical studies conducted by or on behalf of the
Company or any Subsidiary that are material to the Company and its Subsidiaries,
taken as a whole, are described in the Registration Statement, the General
Disclosure Package and the Prospectus.  To the Company’s knowledge, after
reasonable inquiry, the clinical and preclinical studies conducted by or on
behalf of the Company or any Subsidiary that are described in the Registration
Statement, the General Disclosure Package or the Prospectus or the results of
which are referred to in the Registration Statement, the General Disclosure
Package or the Prospectus were and, if still ongoing, are being conducted in
material compliance with all laws and regulations applicable thereto in the
jurisdictions in which they are being conducted and with all laws and
regulations applicable to preclinical and clinical studies from which data will
be submitted to support marketing approval. The descriptions in the Registration
Statement, the General Disclosure Package and the Prospectus of the results of
such studies are accurate and complete in all material respects and fairly
present the data derived from such studies, and the Company has no knowledge of
any large well-controlled clinical study the aggregate results of which are
inconsistent with or otherwise call into question the results of any clinical
study conducted by or on behalf of the Company or any Subsidiary that are
described in the Registration Statement, the General Disclosure Package or the
Prospectus or the results of which are referred to in the Registration
Statement, the General Disclosure Package or the Prospectus.  Except as
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus, the Company has not received any written notices or statements from
the United States Food and Drug Administration (the “FDA”), the European
Medicines Agency (“EMEA”) or any other governmental agency or authority
imposing, requiring, requesting or suggesting a clinical hold, termination,
suspension or material modification for or of any clinical or preclinical
studies that are described in the Registration Statement, the General Disclosure
Package or the Prospectus or the results of which are referred to in the
Registration Statement, the General Disclosure Package or the Prospectus General
Disclosure Package.  The Company has not received and is otherwise not aware of
any notices, correspondence or other communication from the FDA, the EMEA or
other governmental regulatory agency or subdivision thereof, or any
institutional or ethical review boards, asserting non-compliance with any
applicable statutes, rules, regulations, orders, or other laws.
 
(xx) Except as disclosed in the Registration Statement, the General Disclosure
Package and the Prospectus, the Company has not received any written notices or
statements from the FDA, the EMEA or any other governmental agency, and
otherwise has no knowledge or reason to believe, that (i) any new drug
application or marketing authorization application for any product or potential
product of the Company or any Subsidiary is or has been rejected or determined
to be non-approvable or conditionally approvable; (ii) a delay in time for
review and/or approval of a marketing authorization application or marketing
approval application in any other jurisdiction for any product or potential
product of the Company or any Subsidiary is or may be required, requested or
being implemented; (iii) one or more clinical studies for any product or
potential product of the Company or any Subsidiary shall or may be requested or
required in addition to the clinical studies described in the Registration
Statement, the General Disclosure Package or the Prospectus as a precondition to
or condition of issuance or maintenance of a marketing approval for such product
or potential product; (iv) any license, approval, permit or authorization to
conduct any clinical trial of or market any product or potential product of the
Company or any Subsidiary has been, will be or may be suspended, revoked,
modified or limited, except in the cases of clauses (i), (ii), (iii) and (iv)
where such rejections, determinations, delays, requests, suspensions,
revocations, modifications or limitations would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
 
(yy) Except as disclosed in the Registration Statement, the General Disclosure
Package and the Prospectus, to the Company’s knowledge, the preclinical and
clinical testing, application for marketing approval of, manufacture,
distribution, promotion and sale of the products and potential products of the
Company or any Subsidiary is in compliance, in all material respects, with all
laws, rules and regulations applicable to such activities, including without
limitation applicable good laboratory practices, good clinical practices and
good manufacturing practices, except for such non-compliance as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The descriptions of the results of such tests and trials
contained in the Registration Statement, the General Disclosure Package and the
Prospectus are accurate in all material respects.  Except to the extent
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus, the Company has not received notice of adverse finding, warning
letter or clinical hold notice from the FDA or any non-U.S. counterpart of any
of the foregoing, or any untitled letter or other correspondence or notice from
the FDA or any other governmental authority or agency or any institutional or
ethical review board alleging or asserting noncompliance with any law, rule or
regulation applicable in any jurisdiction, except notices, letters, and
correspondences and non-U.S. counterparts thereof alleging or asserting such
noncompliance as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Except as disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus,
neither the Company nor any Subsidiary has, either voluntarily or involuntarily,
initiated, conducted or issued, or caused to be initiated, conducted or issued,
any recall, field correction, market withdrawal or replacement, safety alert,
warning, “dear doctor” letter, investigator notice, or other notice or action
relating to an alleged or potential lack of safety or efficacy of any product or
potential product of the Company or any Subsidiary, any alleged product defect
of any product or potential product of the Company or any Subsidiary, or any
violation of any material applicable law, rule, regulation or any clinical trial
or marketing license, approval, permit or authorization for any product or
potential product of the Company or any Subsidiary, and the Company is not aware
of any facts or information that would cause it to initiate any such notice or
action and has no knowledge or reason to believe that the FDA, the EMEA or any
other governmental agency or authority or any institutional or ethical review
board or other non-governmental authority intends to impose, require, request or
suggest such notice or action.  The pre-clinical or clinical studies, tests,
investigations, and trials conducted by or on behalf of the Company or any
Subsidiary that are described in the Registration Statement, the General
Disclosure Package or the Prospectus were and, if still in progress, are being,
conducted in compliance with all applicable U.S. and foreign statutes, rules,
regulations, orders, or other laws, and, for any data to be submitted to the FDA
pursuant to such studies, all applicable Good Laboratory Practices and Good
Clinical Practices in all material respects.
 
 
9

--------------------------------------------------------------------------------

 
(zz) Any certificate signed by or on behalf of the Company and delivered to the
Placement Agent or to counsel for the Placement Agent shall be deemed to be a
representation and warranty by the Company to the Placement Agent and the
Purchasers as to the matters covered thereby.
 
4. THE CLOSING.   The time and date of closing and delivery of the documents
required to be delivered to the Placement Agent pursuant to Sections 5 and 7
hereof shall be at 11:00 A.M., New York time, on March 10, 2014 (the “Closing
Date”) at the office of Lowenstein Sandler LLP, 1251 Avenue of the Americas, New
York, New York 10020.
 
5. FURTHER AGREEMENTS OF THE COMPANY.  The Company agrees with the Placement
Agent and the Purchasers:
 
(a) To prepare the Rule 462(b) Registration Statement, if necessary, in a form
approved by the Placement Agent and file such Rule 462(b) Registration Statement
with the Commission on the date hereof; to prepare the Prospectus in a form
approved by the Placement Agent containing information previously omitted at the
time of effectiveness of the Registration Statement in reliance on Rules 430A,
430B and 430C of the Rules and Regulations and to file such Prospectus pursuant
to Rule 424(b) under the Rules and Regulations not later than the second
(2nd)business day following the execution and delivery of this Agreement or, if
applicable, such earlier time as may be required by Rule 430A under the Rules
and Regulations; to notify the Placement Agent immediately of the Company’s
intention to file or prepare any supplement or amendment to any Registration
Statement or to the Prospectus and to make no amendment or supplement to the
Registration Statement, the General Disclosure Package or to the Prospectus to
which the Placement Agent shall reasonably object by notice to the Company after
a reasonable period to review; to advise the Placement Agent, promptly after it
receives notice thereof, of the time when any amendment to any Registration
Statement has been filed or becomes effective or any supplement to the General
Disclosure Package or the Prospectus or any amended Prospectus has been filed
and to furnish the Placement Agent copies thereof; to file promptly all material
required to be filed by the Company with the Commission pursuant to Rule 433(d)
or 163(b)(2) of the Rules and Regulations, as the case may be; to file promptly
all reports and any definitive proxy or information statements required to be
filed by the Company with the Commission pursuant to Section 13(a), 13(c), 14 or
15(d) of the Exchange Act subsequent to the date of the Prospectus and for so
long as the delivery of a prospectus (or in lieu thereof, the notice referred to
in Rule 173(a) under the Rules and Regulations) is required in connection with
the offering or sale of the Securities; to advise the Placement Agent, promptly
after it receives notice thereof, of the issuance by the Commission of any stop
order or of any order preventing or suspending the use of any Preliminary
Prospectus, any Issuer Free Writing Prospectus or the Prospectus, of the
suspension of the qualification of the Securities for offering or sale in any
jurisdiction, of the initiation or threatening of any proceeding for any such
purpose, or of any request by the Commission for the amending or supplementing
of the Registration Statement, the General Disclosure Package or the Prospectus
or for additional information; and, in the event of the issuance of any
stop order or of any order preventing or suspending the use of the Base
Prospectus, any Preliminary Prospectus, any Issuer Free Writing Prospectus or
the Prospectus or suspending any such qualification, and promptly to use its
best efforts to obtain the withdrawal of such order.
 
(b) The Company represents and agrees that, unless it obtains the prior consent
of the Placement Agent, it has not made and will not, make any offer relating to
the Securities that would constitute a “free writing prospectus” as defined in
Rule 405 under the Rules and Regulations unless the prior written consent of the
Placement Agent has been received (each, a “Permitted Free Writing Prospectus”);
provided that the prior written consent of the Placement Agent hereto shall be
deemed to have been given in respect of the Issuer Free Writing Prospectus[es]
included in Schedule A hereto.  The Company represents that it has treated and
agrees that it will treat each Permitted Free Writing Prospectus as an Issuer
Free Writing Prospectus, comply with the requirements of Rules 164 and 433 under
the Rules and Regulations applicable to any Issuer Free Writing Prospectus,
including the requirements relating to timely filing with the Commission,
legending and record keeping and will not take any action that would result in
the Placement Agent or the Company being required to file with the Commission
pursuant to Rule 433(d) under the Rules and Regulations a free writing
prospectus prepared by or on behalf of the Placement Agent that the Placement
Agent otherwise would not have been required to file thereunder.
 
(c) If at any time when a Prospectus relating to the Securities is required to
be delivered under the Securities Act, any event occurs or condition exists as a
result of which the Prospectus, as then amended or supplemented, would include
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, or the Registration Statement, as
then amended or supplemented, would include any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein
not misleading, or if for any other reason it is necessary at any time to amend
or supplement any Registration Statement or the Prospectus to comply with the
Securities Act or the Exchange Act, the Company will promptly notify the
Placement Agent, and upon the Placement Agent’s request, the Company will
promptly prepare and file with the Commission, at the Company’s expense, an
amendment to the Registration Statement or an amendment or supplement to the
Prospectus that corrects such statement or omission or effects such compliance
and will deliver to the Placement Agent, without charge, such number of copies
thereof as the Placement Agent may reasonably request.  The Company consents to
the use of the Prospectus or any amendment or supplement thereto by the
Placement Agent.
 
(d) If the General Disclosure Package is being used to solicit offers to buy the
Securities at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur as a result of which, in the judgment of
the Company or in the reasonable opinion of the Placement Agent, it becomes
necessary to amend or supplement the General Disclosure Package in order to make
the statements therein, in the light of the circumstances then prevailing, not
misleading, or to make the statements therein not conflict with the information
contained or incorporated by reference in the Registration Statement then on
file and not superseded or modified, or if it is necessary at any time to amend
or supplement the General Disclosure Package to comply with any law, the Company
promptly will either (i) prepare, file with the Commission (if required) and
furnish to the Placement Agent and any dealers an appropriate amendment or
supplement to the General Disclosure Package or (ii) prepare and file with the
Commission an appropriate filing under the Exchange Act which shall be
incorporated by reference in the General Disclosure Package so that the General
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances then prevailing, be misleading or conflict with the Registration
Statement then on file, or so that the General Disclosure Package will comply
with law.
 
 
10

--------------------------------------------------------------------------------

 
(e) If at any time following issuance of an Issuer Free Writing Prospectus there
occurred or occurs an event or development as a result of which such Issuer Free
Writing Prospectus conflicted or will conflict with the information contained in
the Registration Statement, the Base Prospectus, any Pricing Prospectus or the
Prospectus, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof and not superseded or modified
or included or would include an untrue statement of a material fact or omitted
or would omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances prevailing at the subsequent time, not misleading, the Company has
promptly notified or will promptly notify the Placement Agent so that any use of
the Issuer Free Writing Prospectus may cease until it is amended or supplemented
and has promptly amended or will promptly amend or supplement, at its own
expense, such Issuer Free Writing Prospectus to eliminate or correct such
conflict, untrue statement or omission.  The foregoing sentence does not apply
to statements in or omissions from any Issuer Free Writing Prospectus in
reliance upon, and in conformity with, written information furnished to the
Company by the Placement Agent specifically for inclusion therein, which
information the parties hereto agree is limited to the Placement Agent’s
Information (as defined in Section 17).
 
(f) To the extent not available on the Commission’s EDGAR system or any
successor system, to furnish promptly to the Placement Agent and to counsel for
the Placement Agent a signed copy of the Registration Statement as originally
filed with the Commission, and of each amendment thereto filed with
the Commission, including all consents and exhibits filed therewith.
 
(g) To the extent not available on the Commission’s EDGAR system or any
successor system, to deliver promptly to the Placement Agent in New York City
such number of the following documents as the Placement Agent shall reasonably
request: (i) conformed copies of the Registration Statement as originally
filed with the Commission (in each case excluding exhibits), (ii) the Base
Prospectus, (iii) each Preliminary Prospectus, (iv) any Issuer Free Writing
Prospectus, (v) the Prospectus (the delivery of the documents referred to in
clauses (i), (ii), (iii), (iv) and (v) of this paragraph (g) to be made not
later than 10:00 A.M., New York time, on the business day following the
execution and delivery of this Agreement), (vi) conformed copies of any
amendment to the Registration Statement (excluding exhibits), (vii) any
amendment or supplement to the General Disclosure Package or the Prospectus (the
delivery of the documents referred to in clauses (vi) and (vii) of this
paragraph (g) to be made not later than 10:00 A.M., New York City time, on the
business day following the date of such amendment or supplement) and (viii) any
document incorporated by reference in the Registration Statement, the General
Disclosure Package or the Prospectus (excluding exhibits thereto) (the delivery
of the documents referred to in clause (viii) of this paragraph (g) to be made
not later than 10:00 A.M., New York City time, on the business day following the
date of such document).
 
(h) To make generally available to its stockholders as soon as practicable, but
in any event not later than eighteen (18) months after the effective date of
each Registration Statement (as defined in Rule 158(c) under the Rules and
Regulations), an earnings statement of the Company and any Subsidiary (which
need not be audited) complying with Section 11(a) of the Securities Act and the
Rules and Regulations (including, at the option of the Company, Rule 158); and
to furnish to its stockholders as soon as practicable after the end of
each fiscal year an annual report (including a balance sheet and statements of
income, stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries certified by independent public accountants) and as soon as
possible after each of the first three fiscal quarters of each fiscal year
(beginning with the first fiscal quarter after the effective date of such
Registration Statement), consolidated summary financial information of the
Company and its subsidiaries for such quarter in reasonable detail.
 
(i) To take promptly from time to time such actions as the Placement Agent may
reasonably request to qualify the Securities for offering and sale under the
securities or Blue Sky laws of such jurisdictions (domestic or foreign) as the
Placement Agent may designate and to continue such qualifications in effect, and
to comply with such laws, for so long as required to permit the offer and sale
of the Securities in such jurisdictions; provided that the Company shall not be
obligated to qualify as foreign corporations in any jurisdiction in which they
are not so qualified or to file a general consent to service of process in any
jurisdiction.
 
(j) To the extent not available on the Commission’s EDGAR system or any
successor system, during the period of two (2) years from the date hereof, to
deliver to the Placement Agent, (i) as soon as they are available, copies of all
reports or other communications furnished to stockholders (other than reports,
proxy statements and other information that is electronically filed with the
Commission via EDGAR or any successor system), and (ii) as soon as they are
available, copies of any reports and financial statements furnished or filed
with the Commission or any national securities exchange or automatic quotation
system on which the Company’s securities are listed or quoted.
 
(k) That the Company will not, for a period of thirty (30) days from the date of
the Prospectus, (the “Lock-Up Period”) without the prior written consent of the
Placement Agent, directly or indirectly offer, sell, assign, transfer, pledge,
contract to sell, or otherwise dispose of, any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock at
an effective price per share less than the Public Offering Price, other than:
(i) the Company’s sale of the Securities hereunder; (ii) the issuance of
restricted Common Stock or options to acquire Common Stock pursuant to the
Company’s employee benefit plans, qualified stock option plans or other employee
compensation plans as such plans are in existence on the date hereof and
described in the Prospectus; and (iii) the issuance of Common Stock pursuant
to the valid exercises of options, warrants or rights outstanding on the date
hereof.  The Company will cause each executive officer, director, stockholder,
optionholder and warrantholder listed in Schedule B to furnish to the Placement
Agent, on or prior to the date of this Agreement, a letter, substantially in the
form of Exhibit C hereto, pursuant to which each such person shall agree, among
other things, not to directly or indirectly offer, sell, assign, transfer,
pledge, contract to sell, or otherwise dispose of, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock,
not to engage in any swap or other agreement or arrangement that transfers, in
whole or in part, directly or indirectly, the economic risk of ownership of
Common Stock or any such securities and not to engage in any short selling of
any Common Stock or any such securities, during the Lock-Up Period, without the
prior written consent of the Placement Agent.  The Company also agrees that
during such period, the Company will not file any registration statement,
preliminary prospectus or prospectus, or any amendment or supplement thereto,
under the Securities Act for any such transaction or which registers, or offers
for sale, Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, except for a registration statement on
Form S-8 relating to employee benefit plans.  The Company hereby agrees that (i)
if it issues an earnings release or material news, or if a material event
relating to the Company occurs, during the last seventeen (17) days of the
Lock-Up Period, or (ii) if prior to the expiration of the Lock-Up Period, the
Company announces that it will release earnings results during the sixteen
(16)-day period beginning on the last day of the Lock-Up Period, the
restrictions imposed by this paragraph (k) or the letter shall continue to apply
until the expiration of the eighteen (18)-day period beginning on the issuance
of the earnings release or the occurrence of the material news or material
event.
 
 
11

--------------------------------------------------------------------------------

 
(l) To supply the Placement Agent with copies of all correspondence to and from,
and all documents issued to and by, the Commission in connection with the
registration of the Securities under the Securities Act or the Registration
Statement, any Preliminary Prospectus or the Prospectus, or any amendment or
supplement thereto or document incorporated by reference therein.
 
(m) Prior to the Closing Date, to furnish to the Placement Agent, as soon as
they have been prepared, copies of any unaudited interim consolidated financial
statements of the Company for any periods subsequent to the periods covered by
the financial statements appearing in the Registration Statement and
the Prospectus.
 
(n) Prior to the Closing Date, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral marketing communications
in the ordinary course of business and consistent with the past practices of the
Company and of which the Placement Agent is notified), without the prior written
consent of the Placement Agent, unless in the judgment of the Company and its
counsel, and after notification to the Placement Agent, such press release or
communication is required by law.
 
(o) Until the Placement Agent shall have notified the Company of the completion
of the offering of the Securities, that the Company will not, and will cause its
affiliated purchasers (as defined in Regulation M under the Exchange Act) not
to, either alone or with one or more other persons, bid for or purchase, for any
account in which it or any of its affiliated purchasers has a beneficial
interest, any Securities, or attempt to induce any person to purchase any
Securities; and not to, and to cause its affiliated purchasers not to, make bids
or purchase for the purpose of creating actual, or apparent, active trading in
or of raising the price of the Securities.
 
(p) Not to take any action prior to the Closing Date which would require the
Prospectus to be amended or supplemented pursuant to Section 5.
 
(q) To at all times comply in all material respects with all applicable
provisions of the Sarbanes-Oxley Act in effect from time to time.
 
(r) To apply the net proceeds from the sale of the Shares and the Warrants as
set forth in the Registration Statement, the General Disclosure Package and the
Prospectus under the heading “Use of Proceeds.”
 
(s) To use its best efforts to effect, list and maintain, subject to notice of
issuance, the Common Stock on the NYSE MKT.
 
(t) To use its best efforts to assist the Placement Agent with any filings with
FINRA and obtaining clearance from FINRA as to the amount of compensation
allowable or payable to the Placement Agent.
 
(u) To use its best efforts to do and perform all things required to be done or
performed under this Agreement by the Company prior to the Closing Date and to
satisfy all conditions precedent to the delivery of the Shares and the Warrants.
 
6. PAYMENT OF EXPENSES.  The Company agrees to pay, or reimburse if paid by the
Placement Agent, whether or not the transactions contemplated hereby are
consummated or this Agreement is terminated: (a) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Securities to the
Purchasers and any taxes payable in that connection; (b) the costs incident to
the Registration of the Securities under the Securities Act; (c) the costs
incident to the preparation, printing and distribution of the Registration
Statement, the Base Prospectus, any Preliminary Prospectus, any Pricing
Prospectus, any Issuer Free Writing Prospectus, the General Disclosure Package,
the Prospectus, any amendments, supplements and exhibits thereto or any document
incorporated by reference therein and the costs of printing, reproducing and
distributing any transaction document by mail, telex or other means of
communications; (d) the fees and expenses (including related fees and expenses
of counsel for the Placement Agent, if any) incurred in connection with securing
any required review by FINRA of the terms of the sale of the Securities and any
filings made with FINRA; (e) any applicable listing, quotation or other fees;
(f) the filing fees and other costs (excluding fees and expenses of counsel to
the Placement Agent) of qualifying the Securities under the securities laws of
the several jurisdictions as provided in Section 5(i) and of preparing, printing
and distributing wrappers, Blue Sky Memoranda and Legal Investment Surveys; (g)
the cost of preparing and printing stock and Warrant certificates; (h) all fees
and expenses of the registrar and transfer agent of the Shares and the Warrant
Shares and any registrar and transfer agent of the Warrants; and (i) all other
costs and expenses incident to the offering of the Securities or the performance
of the obligations of the Company under this Agreement (including, without
limitation, the fees and expenses of the Company’s counsel and the Company’s
independent accountants and the travel and other reasonable documented expenses
incurred by Company personnel in connection with any “road show” including,
without limitation, any expenses advanced by the Placement Agent on the
Company’s behalf (which will be promptly reimbursed)); provided that, except to
the extent otherwise provided in this Section 6 and in Sections 8 and 10, the
Placement Agent shall pay its own costs and expenses.  In addition, the Company
shall reimburse the Placement Agent for its reasonable out-of-pocket expenses,
including the reasonable fees and disbursements of its counsel, in an amount not
to exceed $50,000 in the aggregate without the prior written approval of the
Company, such approval not to be unreasonably withheld.  In no event will the
total amount of compensation paid to the Placement Agent and other securities
brokers and dealers upon completion of this Offering exceed 8.0% of the gross
proceeds of the Offering.
 
7. CONDITIONS TO THE OBLIGATIONS OF THE PLACEMENT AGENT AND THE PURCHASERS, AND
THE SALE OF THE SHARES AND THE WARRANTS.  The respective obligations of the
Placement Agent hereunder and the Purchasers under the Subscription Agreements,
and the Closing of the sale of the Shares and the Warrants, are subject to the
accuracy, when made and as of the Applicable Time and on the Closing Date, of
the representations and warranties of the Company contained herein, to the
accuracy of the statements of the Company made in any certificates pursuant to
the provisions hereof, to the performance by the Company of its obligations
hereunder, and to each of the following additional terms and conditions:
 
 
12

--------------------------------------------------------------------------------

 
(a) No stop order suspending the effectiveness of the Registration Statement or
any part thereof, preventing or suspending the use of any Base Prospectus, any
Preliminary Prospectus, any Pricing Prospectus, the Prospectus or any Permitted
Free Writing Prospectus or any part thereof shall have been issued and no
proceedings for that purpose or pursuant to Section 8A under the Securities Act
shall have been initiated or threatened by the Commission, and all requests for
additional information on the part of the Commission (to be included or
incorporated by reference in the Registration Statement or the Prospectus or
otherwise) shall have been complied with to the reasonable satisfaction of the
Placement Agent; the Rule 462(b) Registration Statement, if any, each Issuer
Free Writing Prospectus, if any, and the Prospectus shall have been filed with
the Commission within the applicable time period prescribed for such filing by,
and in compliance with, the Rules and Regulations and in accordance
with Section 5(a) and the Rule 462(b) Registration Statement, if any, shall have
become effective immediately upon its filing with the Commission; and FINRA
shall have raised no objection to the fairness and reasonableness of the terms
of this Agreement or the transactions contemplated hereby.
 
(b) The Placement Agent shall not have discovered and disclosed to the Company
on or prior to the Closing Date that the Registration Statement or any amendment
or supplement thereto contains an untrue statement of a fact which, in the
opinion of counsel for the Placement Agent, is material or omits to state
any fact which, in the opinion of such counsel, is material and is required to
be stated therein or is necessary to make the statements therein not misleading,
or that the General Disclosure Package, any Issuer Free Writing Prospectus or
the Prospectus or any amendment or supplement thereto contains an untrue
statement of fact which, in the opinion of such counsel, is material or omits to
state any fact which, in the opinion of such counsel, is material and is
necessary in order to make the statements, in the light of the circumstances
in which they were made, not misleading.
 
(c) All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of this Agreement, the Subscription
Agreements, the Securities, the Registration Statement, the General Disclosure
Package, each Issuer Free Writing Prospectus, if any, and the Prospectus and all
other legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Placement Agent, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.
 
(d) Wyrick Robbins Yates & Ponton LLP shall have furnished to the Placement
Agent such counsel’s written opinion and negative assurance statement, as
counsel to the Company, addressed to the Placement Agent and dated the Closing
Date, to the effect set forth in Schedule C attached hereto and Pandiscio &
Pandiscio PC, intellectual property counsel to the Company, shall have furnished
to the Placement Agent such counsel’s written opinion, as intellectual property
counsel to the Company, addressed to the Placement Agent and dated the Closing
Date, in form and substance reasonably satisfactory to the Placement Agent.
 
(e) The Placement Agent shall have received from CohnReznick LLP, a letter,
addressed to the Placement Agent, executed and dated on the Closing Date, in
form and substance satisfactory to the Placement Agent (i) confirming that they
are an independent registered accounting firm with respect to the Company and
any Subsidiary within the meaning of the Securities Act and the Rules and
Regulations and PCAOB and (ii) stating the conclusions and findings of such
firm, of the type ordinarily included in accountants’ “comfort letters” to
underwriters, with respect to the financial statements and certain financial
information contained or incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus.
 
(f)  The Company shall have furnished to the Placement Agent a certificate,
dated the Closing Date, of its Chief Executive Officer, its President or a Vice
President and its Chief Financial Officer stating that (i) such officers have
carefully examined the Registration Statement, the General Disclosure Package,
any Permitted Free Writing Prospectus and the Prospectus and, in their opinion,
the Registration Statement and each amendment thereto, at the Applicable Time
and as of the date of this Agreement and as of the Closing Date did not include
any untrue statement of a material fact and did not omit to state a material
fact required to be stated therein or necessary to make the statements
therein not misleading, and the General Disclosure Package, as of the Applicable
Time and as of the Closing Date, any Permitted Free Writing Prospectus as of its
date and as of the Closing Date, the Prospectus and each amendment or supplement
thereto, as of the respective date thereof and as of the Closing Date, did not
include any untrue statement of a material fact and did not omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances in which they were made, not misleading, (ii) since the
effective date of the Registration Statement, no event has occurred which should
have been set forth in a supplement or amendment to the Registration Statement,
the General Disclosure Package or the Prospectus, (iii) to the best of their
knowledge after reasonable investigation, as of the Closing Date, the
representations and warranties of the Company in this Agreement are true and
correct and the Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to the
Closing Date, and (iv) there has not been, subsequent to the date of the most
recent audited financial statements included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus, any
material adverse change in the financial position or results of operations of
the Company or any Subsidiary, or any change or development that, singularly or
in the aggregate, would involve a material adverse change or a prospective
material adverse change, in or affecting the condition (financial or otherwise),
results of operations, business, assets or prospects of the Company or any
Subsidiary, except as set forth in the Registration Statement, the General
Disclosure Package and the Prospectus.
 
(g) Since the date of the latest audited financial statements included in the
Registration Statement, the General Disclosure Package and the Prospectus or
incorporated by reference therein as of the date hereof, (i) neither the Company
nor any Subsidiary shall have sustained any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth in the Registration Statement, the
General Disclosure Package and the Prospectus, and (ii) there shall not have
been any change in the capital stock or long-term debt of the Company or any
Subsidiary, or any change, or any development involving a prospective change, in
or affecting the business, management, financial position, stockholders’ equity
or results of operations of the Company, otherwise than as set forth in the
Registration Statement, the General Disclosure Package and the Prospectus, the
effect of which, in any such case described in clause (i) or (ii) of this
paragraph (g) is, in the judgment of the Placement Agent, so material and
adverse as to make it impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated in the
General Disclosure Package.
 
 
13

--------------------------------------------------------------------------------

 
(h) No action shall have been taken and no law, statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would prevent the issuance or sale of the Securities or materially
and adversely affect or potentially materially and adversely affect the business
or operations of the Company or any Subsidiary; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued which would prevent the issuance or sale of
the Securities or materially and adversely affect or potentially materially and
adversely affect the business or operations of the Company or any Subsidiary.
 
(i) Subsequent to the execution and delivery of this Agreement there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange, NYSE MKT or the NASDAQ Stock Market or in the
over-the-counter market, or trading in any securities of the Company on
any exchange or in the over-the-counter market, shall have been suspended or
materially limited, or minimum or maximum prices or maximum range for prices
shall have been established on any such exchange or such market by the
Commission, by such exchange or market or by any other regulatory body or
governmental authority having jurisdiction, (ii) a banking moratorium shall have
been declared by Federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) the United States shall have become engaged in
hostilities, or the subject of an act of terrorism, or there shall have been an
outbreak of or escalation in hostilities involving the United States, or there
shall have been a declaration of a national emergency or war by the United
States or (iv) there shall have occurred such a material adverse change in
general economic, political or financial conditions (or the effect of
international conditions on the financial markets in the United States shall be
such) as to make it, in the judgment of the Placement Agent, impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated in the Registration Statement, the General
Disclosure Package and the Prospectus.
 
(j) The NYSE MKT shall have approved the listing of the Shares and the Warrant
Shares, subject only to official notice of issuance.
 
(k) The Placement Agent shall have received on or prior to the date of this
Agreement the written agreements, substantially in the form of Exhibit C hereto,
of the executive officers, directors, stockholders, optionholders and
warrantholders of the Company listed in Schedule B to this Agreement.
 
(l) The Company shall have entered into Subscription Agreements with each of the
Purchasers and such agreements shall be in full force and effect.
 
(m) FINRA shall have raised no objection as to the amount of compensation
allowable or payable to the Placement Agent as described in the General
Disclosure Package, any Pricing Prospectus or any Preliminary Prospectus.
 
(n) Prior to the Closing Date, the Company shall have furnished to the Placement
Agent such further information, opinions, certificates, letters or documents as
the Placement Agent shall have reasonably requested.
 
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.
 
8. INDEMNIFICATION AND CONTRIBUTION.
 
(a) The Company shall indemnify and hold harmless the Placement Agent, its
affiliates and each of its and their respective directors, officers, members,
employees, representatives and agents and its affiliates, and each of its and
their respective directors, officers, members, employees, representatives and
agents and each person, if any, who controls the Placement Agent within
the meaning of Section 15 of the Securities Act of or Section 20 of the Exchange
Act (collectively the “Placement Agent Indemnified Parties,” and each a
“Placement Agent Indemnified Party”) against any loss, claim, damage, expense or
liability whatsoever (or any action, investigation or proceeding in
respect thereof), joint or several, to which such Placement Agent Indemnified
Party may become subject, under the Securities Act or otherwise, insofar as such
loss, claim, damage, expense, liability, action, investigation or proceeding
arises out of or is based upon (A) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, the Base
Prospectus, any Preliminary Prospectus, any Pricing Prospectus, any Issuer Free
Writing Prospectus, any “issuer information” filed or required to be filed
pursuant to Rule 433(d) under the Rules and Regulations, or the Prospectus, or
in any amendment or supplement thereto or document incorporated by reference
therein, (B) the omission or alleged omission to state in the Registration
Statement, the Base Prospectus, any Preliminary Prospectus, any Pricing
Prospectus, any Issuer Free Writing Prospectus, any ”issuer information” filed
or required to be filed pursuant to Rule 433(d) under the Rules and Regulations,
or the Prospectus, or in any amendment or supplement thereto or document
incorporated by reference therein, a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (C) any breach of
the representations and warranties of the Company contained herein or in the
Subscription Agreements or failure of the Company to perform its obligations
hereunder or thereunder or pursuant to any law, any act or failure to act, or
any alleged act or failure to act, by the Placement Agent in connection with,
or relating in any manner to, the Securities or the Offering, and which is
included as part of or referred to in any loss, claim, damage, expense,
liability, action, investigation or proceeding arising out of or based upon
matters covered by subclause (A), (B) or (C) above of this Section 8(a)
(provided that the Company shall not be liable in the case of any matter covered
by this subclause (C) to the extent that it is determined in a final judgment by
a court of competent jurisdiction that such loss, claim, damage, expense
or liability resulted directly from any such act or failure to act undertaken or
omitted to be taken by the Placement Agent through its gross negligence or
willful misconduct), and shall reimburse the Placement Agent Indemnified Party
promptly upon demand for any legal fees or other expenses reasonably incurred by
that Placement Agent Indemnified Party in connection with investigating, or
preparing to defend, or defending against, or appearing as a third party witness
in respect of, or otherwise incurred in connection with, any such loss, claim,
damage, expense, liability, action, investigation or proceeding, as such fees
and expenses are incurred; provided, however, that the Company shall not be
liable in any such case to the extent that any such loss, claim, damage, expense
or liability arises out of or is based upon an untrue statement or alleged
untrue statement in, or omission or alleged omission from the Registration
Statement, the Base Prospectus, any Preliminary Prospectus, any Pricing
Prospectus, any Issuer Free Writing Prospectus, any “issuer information” filed
or required to be filed pursuant to Rule 433(d) under the Rules and Regulations,
or the Prospectus, or in any amendment or supplement thereto or document
incorporated by reference therein made in reliance upon and in conformity with
written information furnished to the Company by the Placement Agent specifically
for use therein, which information the parties hereto agree is limited to the
Placement Agent’s Information (as defined in Section 17).  This indemnity
agreement is not exclusive and will be in addition to any liability, which the
Company might otherwise have and shall not limit any rights or remedies which
may otherwise be available at law or in equity to the Placement Agent
Indemnified Party.
 
 
14

--------------------------------------------------------------------------------

 
(b) The Placement Agent shall indemnify and hold harmless the Company and its
directors, its officers who signed the Registration Statement and each person,
if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively the “Company
Indemnified Parties” and each a “Company Indemnified Party”) against any loss,
claim, damage, expense or liability whatsoever (or any action, investigation or
proceeding in respect thereof), joint or several, to which such Company
Indemnified Party may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, expense, liability, action, investigation
or proceeding arises out of or is based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement, the
Base Prospectus, any Preliminary Prospectus, any Pricing Prospectus, any Issuer
Free Writing Prospectus, any “issuer information” filed or required to be filed
pursuant to Rule 433(d) under the Rules and Regulations, or the Prospectus, or
in any amendment or supplement thereto or document incorporated by reference
therein, or (ii) the omission or alleged omission to state in the Registration
Statement, the Base Prospectus, any Preliminary Prospectus, any Pricing
Prospectus, any Issuer Free Writing Prospectus, any “issuer information” filed
or required to be filed pursuant to Rule 433(d) under the Rules and Regulations,
or the Prospectus, or in any amendment or supplement thereto or document
incorporated by reference therein, a material fact required to be stated therein
or necessary to make the statements therein not misleading, but in each case
only to the extent that the untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company by the Placement Agent specifically
for use therein, which information the parties hereto agree is limited to the
Placement Agent’s Information as defined in Section 17 and shall reimburse the
Company for any legal or other expenses reasonably incurred by such party in
connection with investigating or preparing to defend or defending against or
appearing as third party witness in connection with any such loss, claim,
damage, liability, action, investigation or proceeding, as such fees and
expenses are incurred.  Notwithstanding the provisions of this Section 8(b) in
no event shall any indemnity by the Placement Agent under this Section 8(b)
exceed the total compensation received by the Placement Agent in accordance with
Section 2.5.
 
(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, the indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 8 notify such indemnifying party in writing of the commencement of that
action; provided, however, that the failure to notify the indemnifying party
shall not relieve it from any liability which it may have under this Section 8
except to the extent it has been materially prejudiced by such failure; and,
provided, further, that the failure to notify an indemnifying party shall not
relieve it from any liability which it may have to an indemnified party
otherwise than under this Section 8.  If any such action shall be brought
against an indemnified party, and it shall notify the indemnifying party
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it wishes, jointly with any other similarly notified
indemnifying party, to assume the defense of such action with counsel reasonably
satisfactory to the indemnified party (which counsel shall not, except with the
written consent of the indemnified party, be counsel to the indemnifying
party).  After notice from the indemnifying party to the indemnified party of
its election to assume the defense of such action, except as provided herein,
the indemnifying party shall not be liable to the indemnified party under
Section 8 for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense of such action other than
reasonable costs of investigation; provided, however, that any indemnified party
shall have the right to employ separate counsel in any such action and to
participate in the defense of such action but the fees and expenses of such
counsel (other than reasonable costs of investigation) shall be at the expense
of such indemnified party unless (i) the employment thereof has been
specifically authorized in writing by the Company in the case of a claim for
indemnification under Section 8(a) or Section 2.6 or the Placement Agent in the
case of a claim for indemnification under Section 8(b), (ii) such indemnified
party shall have been advised by its counsel that there may be one or more legal
defenses available to it which are different from or additional to those
available to the indemnifying party, or (iii) the indemnifying party has failed
to assume the defense of such action and employ counsel reasonably satisfactory
to the indemnified party within a reasonable period of time after notice of the
commencement of the action or the indemnifying party does not diligently defend
the action after assumption of the defense, in which case, if such indemnified
party notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of (or, in the case
of a failure to diligently defend the action after assumption of the defense, to
continue to defend) such action on behalf of such indemnified party and the
indemnifying party shall be responsible for legal or other expenses subsequently
incurred by such indemnified party in connection with the defense of such
action; provided, however, that the indemnifying party shall not, in connection
with any one such action or separate but substantially similar or related
actions in the same jurisdiction arising out of the same general allegations
or circumstances, be liable for the reasonable fees and expenses of more than
one separate firm of attorneys at any time for all such indemnified parties (in
addition to any local counsel), which firm shall be designated in writing by the
Placement Agent if the indemnified parties under this Section 8 consist of any
Placement Agent Indemnified Party or by the Company if the indemnified parties
under this Section 8 consist of any Company Indemnified Parties.  Subject to
this Section 8(c), the amount payable by an indemnifying party under Section 8
shall include, but not be limited to, (x) reasonable legal fees and expenses of
counsel to the indemnified party and any other expenses in investigating, or
preparing to defend or defending against, or appearing as a third party witness
in respect of, or otherwise incurred in connection with, any action,
investigation, proceeding or claim, and (y) all amounts paid in settlement of
any of the foregoing.   No indemnifying party shall, without the prior written
consent of the indemnified parties, settle or compromise or consent to the entry
of judgment with respect to any pending or threatened action or any claim
whatsoever, in respect of which indemnification or contribution could be sought
under this Section 8 (whether or not the indemnified parties are actual or
potential parties thereto), unless such settlement, compromise or consent (i)
includes an unconditional release of each indemnified party in form and
substance reasonably satisfactory to such indemnified party from all liability
arising out of such action or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.   Subject to the provisions of the following sentence, no
indemnifying party shall be liable for settlement of any pending or threatened
action or any claim whatsoever that is effected without its written consent
(which consent shall not be unreasonably withheld or delayed), but if settled
with its written consent, if its consent has been unreasonably withheld or
delayed or if there be a judgment for the plaintiff in any such matter, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or
judgment.  In addition, if at any time an indemnified party shall have requested
that an indemnifying party reimburse the indemnified party for fees and expenses
of counsel, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated herein effected without its written
consent if (i) such settlement is entered into more than forty-five (45) days
after receipt by such indemnifying party of the request for reimbursement, (ii)
such indemnifying party shall have received notice of the terms of such
settlement at least thirty (30) days prior to such settlement being entered into
and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.
 
 
15

--------------------------------------------------------------------------------

 
(d) If the indemnification provided for in this Section 8 is unavailable or
insufficient to hold harmless an indemnified party under Section 8(a) or
Section 8(b), then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid, payable or otherwise incurred
by such indemnified party as a result of such loss, claim, damage, expense or
liability (or any action, investigation or proceeding in respect thereof), as
incurred, (i) in such proportion as shall be appropriate to reflect the
relative benefits received by the Company on the one hand and the Placement
Agent on the other hand from the offering of the Securities, or (ii) if the
allocation provided by clause (i) of this Section 8(d) is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) of this Section 8(d) but also the
relative fault of the Company on the one hand and the Placement Agent on the
other with respect to the statements, omissions, acts or failures to act which
resulted in such loss, claim, damage, expense or liability (or any action,
investigation or proceeding in respect thereof) as well as any other relevant
equitable considerations.  The relative benefits received by the Company on the
one hand and the Placement Agent on the other with respect to such offering
shall be deemed to be in the same proportion as the total net proceeds from the
offering of the Securities purchased under this Agreement (before deducting
expenses) received by the Company bear to the total Placement Fee received
by the Placement Agent in connection with the Offering, in each case as set
forth in the table on the cover page of the Prospectus.  The relative fault of
the Company on the one hand and the Placement Agent on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the Placement Agent on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement, omission, act or failure to act; provided that the
parties hereto agree that the written information furnished to the Company by
the Placement Agent for use in the Registration Statement, the Base Prospectus,
any Preliminary Prospectus, any Pricing Prospectus, any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) under the Rules and Regulations, or the Prospectus, or in any
amendment or supplement thereto or document incorporated by reference therein,
consists solely of the Placement Agent’s Information as defined in
Section 17.  The Company and the Placement Agent agree that it would not be just
and equitable if contributions pursuant to this Section 8(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to herein.  The
amount paid or payable by an indemnified party as a result of the loss, claim,
damage, expense, liability, action, investigation or proceeding referred to
above in this Section 8(d) shall be deemed to include, for purposes of this
Section 8(d). any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating, preparing to defend or
defending against or appearing as a third party witness in respect of, or
otherwise incurred in connection with, any such loss, claim, damage, expense,
liability, action, investigation or proceeding.   Notwithstanding the
provisions of this Section 8(d), the Placement Agent shall not be required to
contribute any amount in excess of the total compensation received by the
Placement Agent in accordance with Section 2.5 less the amount of any damages
which the Placement Agent has otherwise paid or become liable to pay by reason
of any untrue or alleged untrue statement, omission or alleged omission, act or
alleged act or failure to act or alleged failure to act.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
 
9. TERMINATION.  The obligations of the Placement Agent and the Purchasers
hereunder and under the Subscription Agreements may be terminated by the
Placement Agent, in its absolute discretion by notice given to the Company prior
to delivery of and payment for the Shares and the Warrants if, prior to that
time, (i) any of the conditions to closing in Section 7 shall not have been
satisfied in full and shall not have been expressly waived in writing by the
Placement Agent, (ii) any of the events described in Section 7(a), (b), (g), (h)
or (i) shall have occurred or (iii) the Purchasers shall decline to purchase the
Shares and the Warrants for any reason permitted under this Agreement or the
Subscription Agreements.
 
10. REIMBURSEMENT OF PLACEMENT AGENT’S EXPENSES.  Notwithstanding anything to
the contrary in this Agreement, if (a) this Agreement shall have been terminated
pursuant to Section 9, (b) the Company shall fail to tender the Shares and the
Warrants for delivery to the Purchasers for any reason not permitted under this
Agreement, (c) the Purchasers shall decline to purchase the Shares and the
Warrants for any reason permitted under this Agreement or (d) the sale of
the Shares and the Warrants is not consummated because any condition to the
obligations of the Purchasers or the Placement Agent set forth herein is not
satisfied or because of the refusal, inability or failure on the part of the
Company to perform any agreement herein or to satisfy any condition or to comply
with the provisions hereof, then subject to the limitations set forth in
Section 6 the Company shall reimburse the Placement Agent for the reasonable
documented and accountable fees and expenses of the Placement Agent’s counsel
and for such other out-of-pocket expenses as shall have been reasonably incurred
by them in connection with this Agreement and the proposed purchase of the
Shares and the Warrants, and upon demand the Company shall pay the full amount
thereof to the Placement Agent.
 
11. ABSENCE OF FIDUCIARY RELATIONSHIP.  The Company acknowledges and agrees
that:
 
(a) the Placement Agent’s responsibility to the Company is solely contractual in
nature, the Placement Agent has been retained solely to act as Placement Agent
in connection with the Offering and no fiduciary, advisory or agency
relationship between the Company and the Placement Agent has been created in
respect of any of the transactions contemplated by this Agreement, irrespective
of whether the Placement Agent has advised or is advising the Company on other
matters;
 
(b) the price of the Shares and the Warrants set forth in this Agreement was
established by the Company following discussions and arms-length negotiations
with the Placement Agent and the Purchasers, and the Company is capable of
evaluating and understanding, and understands and accepts, the terms, risks and
conditions of the transactions contemplated by this Agreement;
 
 
16

--------------------------------------------------------------------------------

 
(c) it has been advised that the Placement Agent and its affiliates are engaged
in a broad range of transactions which may involve interests that differ from
those of the Company and that the Placement Agent has no obligation to disclose
such interests and transactions to the Company by virtue of any fiduciary,
advisory or agency relationship; and
 
(d) it waives, to the fullest extent permitted by law, any claims it may have
against the Placement Agent for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that the Placement Agent shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary duty
claim or to any person asserting a fiduciary duty claim on behalf of or in right
of the Company, including stockholders, employees or creditors of the Company.
 
12. SUCCESSORS; PERSONS ENTITLED TO BENEFIT OF AGREEMENT.  This Agreement shall
inure to the benefit of and be binding upon the Placement Agent, the Company,
and their respective successors and assigns.  This Agreement shall also inure to
the benefit of the Purchasers, and each of their respective successors and
assigns, which shall be third party beneficiaries hereof.  Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any
person, other than the persons mentioned in the preceding sentences, any legal
or equitable right, remedy or claim under or in respect of this Agreement, or
any provisions herein contained, this Agreement and all conditions and
provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person; except that the
representations, warranties, covenants, agreements and indemnities of the
Company contained in this Agreement shall also be for the benefit of the
Placement Agent Indemnified Parties and the indemnities of the  Placement Agent
shall be for the benefit of the Company Indemnified Parties.  It is understood
that the Placement Agent’s responsibility to the Company is solely contractual
in nature and the Placement Agent does not owe the Company, or any other party,
any fiduciary duty as a result of this Agreement.
 
13. SURVIVAL OF INDEMNITIES, REPRESENTATIONS, WARRANTIES, ETC.  The respective
indemnities, covenants, agreements, representations, warranties and other
statements of the Company and the Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agent, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the
Securities.  Notwithstanding any termination of this Agreement, including
without limitation any termination pursuant to Sections 9 or 10, the indemnity
and contribution agreements contained in Section 8 and the covenants,
representations, warranties set forth in this Agreement shall not terminate and
shall remain in full force and effect at all times.
 
14. NOTICES.  All statements, requests, notices and agreements hereunder shall
be in writing, and:
 
(a) if to the Placement Agent, shall be delivered or sent by mail, telex,
facsimile transmission or overnight courier to Roth Capital Partners, LLC, 888
San Clemente Drive, Newport Beach, California 92660, Attention: Aaron Gurewitz,
Fax: (949) 720-7227, with a copy (which shall not constitute notice)
to:  Lowenstein Sandler LLP, 1251 Avenue of the Americas, New York, New
York 10020, Attention: John D. Hogoboom, Fax (973) 597-2400; and
 
(b) if to the Company, shall be delivered or sent by mail, telex, facsimile
transmission or overnight courier to CorMedix Inc., 745 Route 202-206, Suite
303, Bridgewater, NJ 08807, Attention: Randy Milby, Chief Executive Officer,
Fax: (908) 429-4307, with a copy (which shall not constitute notice) to:  Wyrick
Robbins Yates & Ponton LLP, 4101 Lake Boone Trail, Suite 300, Raleigh, NC 27607,
Attention: Alexander M. Donaldson, Fax: (919) 781-4865.
 
Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof, except that any such statement, request, notice or
agreement delivered or sent by email shall take effect at the time of
confirmation of receipt thereof by the recipient thereof.
 
15. DEFINITION OF CERTAIN TERMS.  For purposes of this Agreement, “business day”
means any day on which the New York Stock Exchange, Inc. is open for trading.
 
16. GOVERNING LAW, AGENT FOR SERVICE AND JURISDICTION.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
including without limitation Section 5-1401 of the New York General Obligations
Law.  No legal proceeding may be commenced, prosecuted or continued in any court
other than the courts of the State of New York located in the City and County of
New York or in the United States District Court for the Southern District of New
York, which courts shall have jurisdiction over the adjudication of such
matters, and the Company and the Placement Agent each hereby consent to the
jurisdiction of such courts and personal service with respect thereto.  The
Company and the Placement Agent each hereby consent to personal jurisdiction,
service and venue in any court in which any legal proceeding arising out of or
in any way relating to this Agreement is brought by any third party against
the Company or the Placement Agent.  The Company and the Placement Agent each
hereby waive all right to trial by jury in any legal proceeding (whether based
upon contract, tort or otherwise) in any way arising out of or relating to this
Agreement.  The Company agrees that a final judgment in any such legal
proceeding brought in any such court shall be conclusive and binding upon the
Company and the Placement Agent and may be enforced in any other courts in the
jurisdiction of which the Company is or may be subject, by suit upon such
judgment.
 
17. PLACEMENT AGENT’S INFORMATION.  The parties hereto acknowledge and agree
that, for all purposes of this Agreement, the Placement Agent’s Information
consists solely of the following information in the Prospectus: the information
in the second paragraph under the heading “Plan of Distribution.”
 
18. PARTIAL UNENFORCEABILITY.  The invalidity or unenforceability of any
section, paragraph, clause or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph, clause or provision
hereof.  If any section, paragraph, clause or provision of this Agreement is for
any reason determined to be invalid or unenforceable, there shall be deemed to
be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.
 
 
17

--------------------------------------------------------------------------------

 
19. GENERAL.  This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof.  In this Agreement, the masculine, feminine and neuter genders
and the singular and the plural include one another.  The Section headings in
this Agreement are for the convenience of the parties only and will not affect
the construction or interpretation of this Agreement.  This Agreement may be
amended or modified, and the observance of any term of this Agreement may be
waived, only by a writing signed by the Company and the Placement Agent.
 
20. COUNTERPARTS.  This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument and such signatures may be
delivered by facsimile.
 
 
18

--------------------------------------------------------------------------------

 
 
If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.
 
 
Very truly yours,

 
 
CORMEDIX INC.

 
 
By:  /s/ Randy Milby                                           

 
 
Name: Randy Milby

 
 
Title: CEO

 
 
Accepted as of the date first above written:

 
 
ROTH CAPITAL PARTNERS, LLC

 
By:
/s/ Michael Margolis                                      

 
 
Name: Michael Margolis

 
 
Title: Managing Director

 
 
19

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
General Use Free Writing Prospectuses
 
None
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
Randy Milby
Gary A. Gelbfish, M.D.
Antony E. Pfaffle, M.D.
Steven Lefkowitz
Matthew Duffy
Michael W. George


 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
Form of Subscription Agreement
 


 
 
A-1

--------------------------------------------------------------------------------

 
EXHIBIT B
 
Form of Warrant
 


 
 
B-1

--------------------------------------------------------------------------------

 
EXHIBIT C
 
Form of Lock Up Agreement
 
March ●, 2014
 
ROTH Capital Partners, LLC
 
888 San Clemente Drive
 
Newport Beach, CA 92660
 
Re:           CORMEDIX INC. OFFERING
 
Dear Sirs:
 
In order to induce Roth Capital Partners, LLC (“Roth”), to enter in to a certain
placement agent agreement with CorMedix, Inc., a Delaware corporation (the
“Company”), with respect to the public offering (the “Offering”) of securities
of the Company including shares of the Company’s Common Stock, par value $0.001
per share (“Common Stock”), the undersigned hereby agrees that for a period (the
“lock-up period”) of thirty (30) days following the date of the final prospectus
filed by the Company with the Securities and Exchange Commission in connection
with such public offering, the undersigned will not, without the prior written
consent of Roth, directly or indirectly, (i) offer, sell, assign, transfer,
pledge, contract to sell, or otherwise dispose of, any shares of Common Stock or
securities convertible into or exercisable or exchangeable for Common Stock
(including, without limitation, shares of Common Stock or any such securities
which may be deemed to be beneficially owned by the undersigned in accordance
with the rules and regulations promulgated under the Securities Act of 1933, as
the same may be amended or supplemented from time to time (such shares or
securities, the “Beneficially Owned Shares”)), (ii) enter into any swap, hedge
or other agreement or arrangement that transfers in whole or in part, the
economic risk of ownership of any Beneficially Owned Shares, Common Stock or
securities convertible into or exercisable or exchangeable for Common Stock, or
(iii) engage in any short selling of any Beneficially Owned Shares, Common Stock
or securities convertible into or exercisable or exchangeable for Common Stock.
 
Notwithstanding the foregoing or anything to the contrary herein, the
restrictions contained in this Agreement shall not apply to (i) shares of Common
Stock acquired in open market transactions by the undersigned after the
consummation of the Offering, (ii) bona fide gifts, shares transferred by will
or intestate succession, sales or other dispositions of shares of any class of
the Company’s capital stock, in each case that are made exclusively between and
among the undersigned or members of the undersigned’s immediate family, or
affiliates of the undersigned, including its partners (if a partnership) or
members (if a limited liability company), (iii) shares transferred to a trust
for the benefit of the undersigned’s family or, if the undersigned is a trust,
shares transferred to its grantor or beneficiaries pursuant to its terms, (iv)
shares of the Company’s capital stock transferred to any corporation,
partnership, limited liability company, or other entity all of beneficial
ownership interests of which are held by the undersigned, the undersigned’s
immediate family or affiliates of the undersigned, and (v) the exercise of stock
options to purchase shares of Common Stock granted under an equity incentive
plan of the Company; provided that any shares of Common Stock obtained by such
exercise or exchange shall remain subject to the terms of this Agreement;
provided that, in the case of clauses (ii), (iii) and (iv) above, (A) it shall
be a condition to any such transfer that (a) the transferee/donee agrees to be
bound by the terms of this Lock-Up Letter Agreement (including, without
limitation, the restrictions set forth in the preceding sentence) to the same
extent as if the transferee/donee were a party hereto, and (b) each party
(donor, donee, transferor or transferee) shall not be required by law (including
without limitation the disclosure requirements of the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) to make, and shall agree to not voluntarily make, any public announcement
of the transfer or disposition during the 90-day period referred to above, and
(B) that no filing by any party (donor, donee, transferor or transferee) under
the Exchange Act shall be required or shall be voluntarily made in connection
with such transfer or distribution (other than a filing on a Form 4, Form 5,
Schedule 13D or Schedule 13G (or 13D-A or 13G-A) made after the expiration of
the 30-day period referred to above).  As used herein, the term “immediate
family” shall mean any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, and shall include adoptive
relationships.
 
 
C-1

--------------------------------------------------------------------------------

 
If (i) the Company issues an earnings release or material news or a material
event relating to the Company occurs during the last seventeen (17) days of the
lock-up period, or (ii) prior to the expiration of the lock-up period, the
Company announces that it will release earnings results during the sixteen
(16)-day period beginning on the last day of the lock-up period, the
restrictions imposed by this Agreement shall continue to apply until the
expiration of the eighteen (18)-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event.
 
In addition, the undersigned hereby waives, from the date hereof until the
expiration of the thirty (30) day period following the date of the Company’s
final prospectus, any and all rights, if any, to request or demand registration
pursuant to the Securities Act of 1933, as amended, of any shares of Common
Stock or securities convertible into or exercisable or exchangeable for Common
Stock that are registered in the name of the undersigned or that are
Beneficially Owned Shares.  In order to enable the aforesaid covenants to be
enforced, the undersigned hereby consents to the placing of legends and/or stop
transfer orders with the transfer agent of the Common Stock with respect to any
shares of Common Stock, securities convertible into or exercisable or
exchangeable for Common Stock or Beneficially Owned Shares.
 
 
[Signatory]

 
 
By:
   

 
 
Name:

 
 
Title:

 





C-2

--------------------------------------------------------------------------------